* This cause was decided at Morganton, but was inadvertently taken away, so that the Reporter could not get it.
This is an appeal from an interlocutory order continuing an injunction until the hearing.
We have considered the bill and answer, and concur with his Honor, the Judge below, in the propriety of the interlocutory order made by him. The equity of the bill, which has not been met by the answer, rests uponSimpson v. McBee, 14 N.C. 521, and the principles laid down in Billings on Awards, 230, 231. Without deciding at this stage of the case upon the merits of this equity, we think there is enough not met by the answer to send the case to a final hearing, with the injunction in the meantime continued.
PER CURIAM.                                                Affirmed.
(5)